Title: From George Washington to John Marshall, 5 April 1789
From: Washington, George
To: Marshall, John



Sir,
Mount Vernon 5 April 1789

I have duly received your letter of the 26 Ulto and am sorry to inform you that it is not in my power to furnish the proof which you require of Mr Armsteads executors having had regular notice of the protest. The only person (Colo. Fielding Lewis) who could have been adduced to prove that fact, is dead. Upon my going to Congress in 1774 I left that among other debts, with him to collect for me—and there is not the smallest doubt but that he took the necessary and proper steps to recover it—indeed the several payments which were made by the Executors, or their order upon Acct of the bill sufficiently proves, in my opinion, that proper notice was given them—but if this should not be sufficient I can recollect no absolute proof of the fact at

this time. I will thank you Sir, if you will, at your leisure inform me what will be the consequence of the dismission of my caveat against Cresap’s heirs. I am &c.

Go: Washington

